     Case 3:18-cv-02094-AJB-WVG Document 56 Filed 08/28/20 PageID.578 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERNEST KELLY HOLESTINE,                        Case No.: 18-CV-2094-AJB(WVG)
12                                  Plaintiff,
                                                     ORDER:
13    v.
      R.J. DONOVAN CORRECTIONAL                      (1) ADOPTING THE REPORT
14
      FACILITY et al.,                               AND RECOMMENDATION (Doc.
15                                                   No. 55);
                                 Defendants.
16
                                                     (2) GRANTING DEFENDANTS’
17                                                   MOTION TO DISMISS, (Doc. No. 49);
18
                                                     (3) DENYING IN PART AS MOOT
19                                                   DEFENDANTS’ MOTION TO
                                                     STRIKE (Doc. No. 49);
20
21                                                   (4) GRANTING PLAINTIFF’S
                                                     MOTION FOR LEAVE TO FILE
22
                                                     THIRD AMENDED COMPLAINT,
23                                                   (Doc. No. 52); AND
24
                                                     (5) GRANTING PLAINTIFF’S
25                                                   MOTION FOR LEAVE TO
                                                     INCREASE PAGE LIMIT, (Doc. No.
26
                                                     52).
27
28
                                                 1

                                                                        18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 56 Filed 08/28/20 PageID.579 Page 2 of 3



1          Presently before the Court are (1) Defendants’ motion to strike Plaintiff’s punitive
2    damages claim, and motion to dismiss Plaintiff’s Equal Protection claim, (Doc. No. 49),
3    and (2) Plaintiff’s motion for leave to file Third Amended Complaint, and request to
4    increase page limit, (Doc. No. 52). The Court referred this matter to Magistrate William V.
5    Gallo for a Report and Recommendation (the “R&R”), which was issued on July 23, 2020.
6    (Doc. No. 55.) The R&R recommends that the Court: (1) grant Defendants’ motion to
7    dismiss with regard to Plaintiff’s Equal Protection claim; (2) deny in part as moot
8    Defendant’s motion to strike; (3) grant Plaintiff’s motion for leave to file Third Amended
9    Complaint; and (4) grant Plaintiff’s motion for leave to increase page limit. (Id. at 21.) The
10   parties were instructed to file written objections to the R&R by August 23, 2020, and that
11   no replies in response will be accepted. (Id.)
12         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
13   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
14   a de novo determination of those portions of the report . . . to which objection is made[,]”
15   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
16   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
17   614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
18   satisfy itself that there is no clear error on the face of the record in order to accept the
19   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
20   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
21         Neither party has filed objections to the R&R. Thus, having reviewed the R&R, the
22   Court finds it thorough, well-reasoned, and contains no clear error. Accordingly, the Court
23   hereby: (1) ADOPTS the R&R in its entirety; (2) GRANTS Defendants’ motion to dismiss
24   with regard to Plaintiff’s Equal Protection claim; (3) DENIES IN PART AS MOOT
25   Defendants’ motion to strike; (4) GRANTS Plaintiff’s motion for leave to file Third
26   Amended Complaint, advising Plaintiff that the Third Amended Complaint must not
27   include punitive damages under the Rehabilitation Act and the Americans with Disabilities
28   Act; and (5) GRANTS Plaintiff’s motion for leave to increase page limit.
                                                      2

                                                                               18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 56 Filed 08/28/20 PageID.580 Page 3 of 3



1          Plaintiff is to file a Third Amended Complaint, not inconsistent with this Order or
2    the R&R by October 26, 2020.
3
4    IT IS SO ORDERED.
5
6    Dated: August 27, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3

                                                                           18-CV-2094-AJB(WVG)
